Exhibit 10.4

 

DATED                                                             2005

 

 

FINANCIAL SECURITY ASSURANCE INC

 

and

 

ABACUS CORPORATE TRUSTEE LIMITED

 

--------------------------------------------------------------------------------

 

DEFINITIVE TRUST DEED

relating to the

FSA OVERSEAS PENSION PLAN 2006

 

--------------------------------------------------------------------------------

 

[g50732kki001.jpg]

 

5 Old Bailey

LONDON

EC4M 7BA

Tel: +44 (0)20 7054 2500

Fax: +44 (0)020 7054 2501

E-Mail: enquiries@mcgrigors.com

Web Site: http://www.mcgrigors.com

458763 v2

 

--------------------------------------------------------------------------------


 

THIS DEFINITIVE TRUST DEED is made on                    2005

 

BETWEEN:

 

1.             FINANCIAL SECURITY ASSURANCE INC whose registered office is at 31
West 52nd Street, New York NY 10019, United States of America (the “Principal
Employer”); and

 

2.             ABACUS CORPORATE TRUSTEE LIMITED whose registered office is at La
Motte Chambers, St Helier, Jersey, Channel Islands, JE1 1BJ (the “Trustees”).

 

BACKGROUND:

 

(A)          The Principal Employer has decided to establish, with effect from
the date of this deed, a retirement benefits scheme to be known as the FSA
Overseas Pensions Plan 2006 (the “Plan”).

 

(B)           The Plan is to be established under irrevocable trusts and will
provide Relevant Benefits for and in respect of Members.

 

(C)           The Trustees have consented to act as the first trustees of the
Plan.

 

(D)          It is intended that the Plan will be approved by the Jersey tax
authorities under Article 131A of the Income Tax (Jersey) Law 1961.

 

(E)           It is intended that an application will be made for the Plan to be
granted Corresponding Acceptance.

 

(F)           It is a term of the trusts established by this Deed that
contributions made to the Plan are subject to the National Insurance provisions
of Rule 8.3.

 

EFFECT OF THIS DEED

 

1                 DEFINITIONS AND INTERPRETATION

 

1.1              Words with special meanings start with a capital letter. Those
which are not defined in this Trust Deed have the meaning given to them in Rule
1 of the Rules, which also deals with the interpretation of the Trust Deed and
the Rules.

 

2                 TRUSTS OF THE PLAN

 

2.1              The Principal Employer establishes the Plan under irrevocable
trusts on and with effect from the date of this Trust Deed, to provide Relevant
Benefits for and in respect of Members.

 

2.2              The Plan will be governed by the terms of the Trust Deed and
the Rules.

 

2.3              The Principal Employer appoints the Trustees to hold the assets
of the Plan on the irrevocable trusts set out in, and the Trustees agree to act
as first Trustees of the Plan and to administer and manage the Plan in
accordance with, the Trust Deed and the Rules.

 

2.4              The assets of the Plan from time to time shall consist of
assets representing:

 

(a)              contributions and other sums paid by the Employers or the
Members;

 

1

--------------------------------------------------------------------------------


 

(b)              any transfer payments accepted by the Trustees in accordance
with the Trust Deed and Rules from a Retirement Benefits Scheme which provides
Relevant Benefits; and

 

(c)              the interest, dividends and other income of the Plan.

 

2.5              The assets of the Plan attributable to a Member’s Account shall
be held by the Trustees:-

 

(a)              for the payment of benefits and all other outgoings in respect
of that Member in accordance with the Trust Deed and Rules; and

 

(b)              subject to the National Insurance requirements of Rule 8.3.

 

3                 EMPLOYERS

 

3.1              Principal Employer

 

The Principal Employer agrees to discharge all the duties and obligations
imposed on it under the Trust Deed and Rules or by law.

 

3.2              Replacement of Principal Employer

 

A corporation or firm may, with the consent of the Trustees and the Principal
Employer, agree to replace the Principal Employer for the purposes of the Plan.
The replacement will be effected by the corporation or firm executing a deed in
which it undertakes to perform the Principal Employer’s obligations under this
Trust Deed and the Rules with both the Trustees and the Principal Employer
(unless it is in liquidation or has been dissolved). The replacement will take
effect from the date specified in that deed and shall have effect as if that
corporation or firm had been the Principal Employer referred to in this Trust
Deed.

 

3.3              Participating Employers

 

An associated company may, with the consent of the Trustees and the Principal
Employer, be admitted to participation in the Plan as a Participating Employer.
The admission will be effected by the corporation or firm executing a deed with
both the Trustees and the Principal Employer to abide by and comply with the
Trust Deed and the Rules so far as they relate to it and its employees who
become Members. Participation may be on any special terms set out in that deed
and will take effect from date specified in that deed.

 

3.4              Obligations of Employers

 

In exercising any power or discretion under the Trust Deed and the Rules
(including the giving or withholding of consent) the Employers are not acting in
a fiduciary capacity and are entitled to act in their own interests.

 

3.5              Temporary participation

 

Where it is known that a Participating Employer will terminate its liability to
the Plan at a future date the exercise of any powers or discretion by that
Employer which affect the benefits of its employees (or ex-employees) who are
Members is subject to the prior approval of the Principal Employer.

 

3.6              Release

 

The Trustees and Principal Employer may release a Participating Employer from
its obligations under the Trust Deed and the Rules if no Members are employed by
that

 

2

--------------------------------------------------------------------------------


 

Employer or if its obligations are assumed by another Employer. Any powers and
discretions previously exercisable by that released Employer will, if it is
replaced, then vest in the replacement Employer.

 

4                 INVESTMENT

 

4.1              General and Specific Powers

 

In addition to all powers the law gives trustees, but subject always to the
overriding restrictions set out in Clause 4.9 below, the Trustees may invest or
apply the assets of the Plan as if they were absolutely and beneficially
entitled to those assets and may exercise any of the following powers of
investment either directly or indirectly:

 

(a)              to allow cash to remain uninvested and to retain any other
assets, in each case for as long as they think fit;

 

(b)              to sell, exchange, lend or in any way deal with any assets on
any terms; and

 

(c)              either alone or in conjunction with others:

 

(i)               to acquire (whether immediately or in the future) assets of
any nature, situated in any part of the world, whether or not producing income
or involving liabilities or transferable by delivery or by other means;

 

(ii)              to effect and maintain any contract or policy with any
Insurance Company; and

 

(iii)             to place or retain any money on deposit or current account in
any currency with any bank, deposit-taking institution or public authority in
any part of the world for any period.

 

4.2              Other arrangements

 

The Trustees may, subject always to the overriding restrictions set out in
Clause 4.9 below, enter into any kind of contract, including, but not limited
to:

 

(a)              investing in units in regulated or unregulated collective
investment schemes, such as a mutual fund or unit trust, regardless of whether
such scheme is operated or advised by a company connected or associated with the
Principal Employer;

 

(b)              underwriting the issue or purchase of securities;

 

(c)              lending money or securities subject to Clause 4.9;

 

(d)              granting, purchasing, disposing of or dealing in options over
or by reference to any kind of asset;

 

(e)              giving guarantees, indemnities, warranties and undertakings
binding on the Plan, including giving security;

 

(f)               borrowing money on any terms, including giving security;

 

(g)              acquiring, disposing of or dealing in currencies, warrants,
futures contracts or contracts for differences; and

 

3

--------------------------------------------------------------------------------


 

(h)              becoming a partner in a partnership for the collective
investment of funds or for other investment purposes.

 

4.3              Diversification

 

Subject to any requirements under Section 36 of the Pensions Act 1995 (and any
regulations made thereunder) the Trustees shall not be under any obligation to
diversify the investments of the Plan and, in particular, may retain any
investments, including shares or other securities or other property (including
uninvested money) for the time being forming part of the assets of the Plan for
so long as the Trustees in their absolute discretion think fit, notwithstanding
that the same may comprise the sole investment of the Plan.

 

4.4              Repairs and Insurance

 

The Trustees may apply the assets of the Plan in repairing, improving, altering,
demolishing, maintaining or developing the assets of the Plan and may insure any
asset against any risks and for any amounts.

 

4.5              Pooling

 

The Trustees may enter into arrangements for the common investment on a pooled
basis of assets comprised in the Plan with assets held on the trusts of other
Retirement Benefit Schemes. Those arrangements may confer on the managers of the
assets any powers the Trustees may exercise in relation to the assets of the
Plan and may include provisions allowing the managers to sub-delegate their
powers.

 

4.6              Investment Managers

 

The Trustees may appoint a person, partnership or company to be an investment
manager for the whole or any part of the assets of the Plan. The Trustees may
delegate to the investment manager all or any of their powers of investment.

 

4.7              Nominees and Custodians

 

The assets of the Plan will be held in the name of the Trustees or any of them
or jointly with some other person or in the name of a nominee and the Trustees
may appoint any person as custodian of any assets of the Plan (including
records, papers and documents) on any terms.

 

4.8              Members’ wishes

 

Although the power of investment is vested solely in the Trustees, the Trustees
may in exercising their powers have regard to any wishes made known to them by a
Member. The Trustees are not obliged to abide by a Member’s wishes and shall not
be liable for any losses which may arise as a result of either abiding by or
ignoring such wishes.

 

4.9              Overriding Restrictions

 

The Trustees’ powers of investment shall be restricted to preclude the
following:

 

(a)              the making of direct or indirect loans to a Member or any
person connected with a Member;

 

(b)              the purchase, sale or lease of any investment or asset from or
to a Member or any person connected with a Member except on full market terms.

 

4

--------------------------------------------------------------------------------


 

(c)              For the purposes of the restrictions set out above, a person is
connected with a Member if that person is one of the following:

 

(i)               a Spouse of a Member;

 

(ii)              a Relative of a Member (being brother, sister, ancestor or
lineal descendant);

 

(iii)             the spouse of a Relative of the Member; or

 

(iv)             the spouse of a Relative of the Member’s spouse.

 

5                 APPOINTMENT AND REMOVAL OF TRUSTEES

 

5.1              Appointment and Removal

 

The Principal Employer may by deed:

 

(a)              appoint new or additional Trustees of the Plan (without any
limit on their number); and

 

(b)              remove a Trustee of the Plan by giving thirty days notice of
its intention to do so (providing there remains at least one continuing
Trustee),

 

in which case the assets of the Plan will vest in the continuing Trustees.

 

5.2              Retirement

 

If any Trustee shall at any time desire to retire from the trusts hereof, he may
do so by notice in writing signed by him (or in the case of a corporate Trustee,
by any of its officers) served on the Principal Employer and co-trustees and,
upon expiration of thirty days from the posting or personal delivery of such
notice, the Trustee so informing shall cease to be a Trustee hereof to all
intents and purposes, except as to acts and deeds necessary for the proper
vesting of the assets of the Plan in the continuing or new Trustee or otherwise
as the case may be. A Trustee can only retire if there is at least one
continuing Trustee or a new Trustee is appointed in place of the retiring
Trustee.

 

5.3              Asset transfer

 

A Trustee who retires or is removed must promptly execute any deeds and other
documents required to transfer the assets of the Plan to the remaining Trustees,
save that the retiring Trustee shall be entitled to reasonable security against
all liabilities it may incur in respect of that period of office, but only to
the extent that the Trustee would be protected by Clause 7.

 

6                 TRUSTEES’ POWERS

 

6.1              General

 

In addition to all powers the law gives trustees, the Trustees may take any
action or make any arrangements generally in connection with the administration
or management of the Plan which they think fit. In particular, the Trustees may:

 

(a)              employ any person on any terms;

 

(b)              obtain advice from, and engage the services of, any person on
any terms, so long as the Principal Employer is provided with a copy of any such
advice within 5

 

5

--------------------------------------------------------------------------------


 

working days of receipt (unless providing such a copy would result in the
Trustees being in breach of any law, statutory obligation, regulatory provision
or code of conduct applicable to the Trustees, or would, in the reasonable
opinion of the Trustees, prejudice the commercial or other interests of the
Trustees or the Members;

 

(c)              engage the services of or delegate any powers to an Employer
(who will not be liable to account for any profit or other benefit so gained);

 

(d)              delegate, either generally or for any particular purpose, to
any person any or all of the powers, discretions and duties of the Trustees on
any terms (including sub-delegation); and

 

(e)              authorise any person to open and operate bank accounts
(including the drawing and endorsing of cheques).

 

6.2              Insurance

 

Subject, in the case of a professional trustee, to the consent of the Principal
Employer, the Trustees may insure themselves and any officer of a company which
is a Trustee against any liabilities incurred in connection with the Plan
including liabilities for the acts or omissions of any employee of the Trustees
to the same extent they can insure themselves if they were absolute and
beneficial owners of the assets of the Plan and insure the Plan against any
losses arising from the administration and management of the Plan apart from
matters not covered by the exemption in Clause 7.1. The cost of any such
insurance may be met out of the assets of the Plan.

 

7                 PROTECTION OF TRUSTEES

 

7.1              Exemption and Indemnity

 

Each Trustee (or an officer or employee of a company which is a Trustee) shall
not be responsible, chargeable or liable in any manner whatsoever except for a
breach of trust or acts or omissions arising from his negligence, fraud or
deliberate or culpable disregard of the interests of the Members.

 

For the avoidance of doubt, the Trustees’ liability under this Clause 7.1 shall
be limited to the value of the assets of the Plan from time to time.

 

Each Trustee (and any officer or employee of a company which is a Trustee) is
entitled to be indemnified out of the assets of the Plan (and has a lien over
the assets for such indemnity) against any actions, proceedings, claims, costs
and liabilities of any nature arising out of the management or administration of
the Plan, except any resulting from a breach of trust or acts or omissions
arising from his negligence, fraud or deliberate or culpable disregard of the
interests of the Members.

 

7.2              Statutory Protection

 

The provisions of this Clause 7 are in addition to any reliefs and indemnities
which the Trustees are entitled to by law.

 

6

--------------------------------------------------------------------------------


 

8                 PROCEEDINGS OF TRUSTEES

 

8.1              Corporate trustee

 

Where a company is the sole Trustee it may exercise all the powers and
discretions exercisable by the Trustee without holding any meeting if so
permitted under the terms of its constitution.

 

8.2              Trustees’ meetings

 

Where Clause 8.1 does not apply:-

 

(a)              The Trustees will decide the manner in which their meetings are
held and may elect a chairman of their meetings.

 

(b)              Unless the Trustees decide otherwise the quorum for meetings
will be a majority of the Trustees and decisions may be taken by agreement of a
majority of the Trustees present at the meeting.

 

(c)              A written resolution, notice of which has been given to all
Trustees and which is signed by a majority of the Trustees, shall be treated as
if it was passed at a duly convened Trustee meeting. The resolution may consist
of several copies each signed by one or more of the Trustees.

 

(d)              The Trustees may delegate any matter for decision by a
committee which includes at least two Trustees.

 

(e)              Minutes will be kept of all decisions made at Trustees’
meetings and at meetings of any committee.

 

8.3              Minorities

 

A Trustee who is in the minority on a vote or who does not attend a meeting must
promptly execute any deeds and other documents required to implement the
decision of the Trustees.

 

9                 TRUSTEES - FURTHER PROVISIONS

 

9.1              Interests

 

The exercise of a power or discretion or discharge of a duty by a Trustee (or an
officer of a company which is a Trustee) shall not be invalid on the grounds
that he has a direct or indirect interest in it.

 

9.2              Benefits

 

A Trustee (or an officer of a company which is a Trustee) or any holding
company, subsidiary, associate or affiliate company of the Trustee may:-

 

(a)              retain for itself any benefit, fees and commissions which it
derives from its connection with the Plan; and

 

(b)              participate in any discussion, count towards the quorum and
vote on any resolution which may affect any benefit payable to it from the Plan.

 

7

--------------------------------------------------------------------------------


 

9.3              Absolute discretion

 

The exercise of every power or discretion and the making of every determination
or decision by the Trustees in relation to the Plan is at their absolute
discretion, unless it is expressly restricted by the terms of the Trust Deed or
the Rules.

 

9.4              No duty to act unless adequately protected

 

The Trustees will not be required to take any proceedings or steps in connection
with the Plan which may involve any costs, charges or expenses unless and until
suitable provision is made to their satisfaction for the payment of all such
costs and expenses.

 

10               TRUSTEES’ REMUNERATION

 

The fees of the Trustees (and officers of a company which is a Trustee) shall be
met from the assets of the Plan unless and to the extent that the Principal
Employer notifies the Trustees that any such fees shall be met by the Employers
(in such proportions as the Principal Employer so determines and they are so
met). In addition, any firm of which a Trustee is a partner and any corporation
in which he is in any way interested is (subject to the consent of the Principal
Employer) entitled to be paid all proper charges for business transacted, time
spent and acts done in connection with the Plan.

 

Where the fees of the Trustees are met out of the assets of the Plan, the
Trustees shall deduct such amounts as they consider appropriate from each and
any Member’s Account in respect of such fees.

 

11               AMENDMENTS

 

The Principal Employer may from time to time with the consent of the Trustees
alter or replace the Trust Deed or the Rules provided that (a) approval is not
prejudiced, and (b) the Plan would not cease to satisfy the Relevant Benefit
requirements of Clause 2.1. An alteration or replacement must be made by a deed
executed by the Principal Employer and the Trustees and may have retrospective
effect. An alteration or replacement may be made even after a termination of the
Plan has begun.

 

12               SPECIAL BENEFITS

 

12.1            At the request of the Principal Employer, but subject to the
payment of any additional contributions the Trustees may require, the Trustees
may increase any of the benefits payable under the Plan or pay any benefit
otherwise than in accordance with the Trust Deed and Rules.

 

Special benefits shall not be provided pursuant to this Clause if to do so:-

 

(a)              would exceed Revenue Limits; or

 

(b)              would mean that Relevant Benefits are provided for or in
respect of a Member before age 50 (except on death or Incapacity).

 

13               ACTUARIAL INVESTIGATIONS

 

13.1            Plan Actuary

 

The Trustees may with the consent of the Principal Employer appoint an
individual, company or firm to provide advice on financial questions relating to
the funding of the Plan and on the actuarial affairs of the Plan.

 

8

--------------------------------------------------------------------------------


 

For the avoidance of doubt, any expenses incurred in relation to the appointment
of an Actuary or any advice provided by the same shall be met from the assets of
the Plan.

 

13.2            Meaning of Actuary

 

Any reference in the Trust Deed and Rules to “the Actuary” means any individual,
company or firm appointed under Clause 13.1.

 

13.3            Replacement

 

Any appointment under this Clause may be revoked by the Trustees at any time.

 

13.4            Valuations

 

The Trustees may instruct the Actuary to report on the financial position of the
Plan at such dates as the Trustees decide.

 

In particular, the Trustees may at regular intervals ask the Actuary to review
the value of the Member’s Accounts with a view to ensuring that the emerging
benefits are not likely to exceed Revenue Limits at Normal Retirement Date.
Where necessary, the Actuary will also be asked to advise on the maximum
contributions that can be made to the Plan in respect of each Member without
exceeding Revenue Limits at Normal Retirement Date.

 

14               RECORDS AND ACCOUNTS

 

The Trustees must keep or cause to be kept proper records relating to all
Members and other beneficiaries and also proper accounting records in relation
to the assets of the Plan which are sufficient to explain the transactions
relating to the Plan and to disclose its financial position. In particular the
Trustees shall ensure that the records of the Plan are maintained so as to have
regard to the National Insurance requirements of Rule 8.3.

 

15               PLAN EXPENSES AND PROCEEDINGS

 

15.1            The Trustees may incur any expenses in relation to the
administration and management of the Plan (these may include the costs and
expenses of others) which shall be met from the assets of the Plan unless and to
the extent that the Principal Employer notifies the Trustees that such fees are
to be met by the Employers and such fees are so met.

 

15.2            Where expenses incurred by the Trustees (including those of
winding-up and investment) are met out of the assets of the Plan the Trustees
may deduct such amounts as they consider appropriate from each and any Member’s
Account in respect of such expenses.

 

15.3            The Trustees have power to reimburse an Employer out of the Plan
in respect of any expense of the Plan which has been met by that Employer.

 

15.4            The Trustees may:-

 

(a)              start, carry on and defend proceedings relating in any way to
the Plan, and

 

(b)              settle, compromise or submit to arbitration any claim or matter
relating in any way to the Plan.

 

For the avoidance of doubt the leave of court is not required to take any action
under this Clause and the costs, charges and expenses incurred by the Trustees
in connection with any action taken under this Clause are payable in accordance
with the other provisions of this Clause 15.

 

9

--------------------------------------------------------------------------------


 

16               EMPLOYERS CEASING TO PARTICIPATE

 

16.1            Events

 

An Employer will cease to participate in the Plan if:-

 

(a)              the Employer has given one month’s notice terminating its
liability in respect of all of its employees;

 

(b)              the Employer enters into a liquidation (unless it is a solvent
liquidation for the purpose of reconstruction) or is dissolved;

 

(c)              the Trustees give an Employer which is not a subsidiary of the
Principal Employer prior written notice terminating its liability;

 

(d)              the Principal Employer so determines on the failure of the
Employer to remedy any breach of its obligations under the Plan after having
received reasonable written notice from the Trustees requiring that breach to be
remedied.

 

(e)              For the purpose of this Clause, the date on which the Employer
ceases to participate in the Plan is the “Relevant Date”.

 

16.2            Leaving Service

 

Where an Employer ceases to participate in the Plan, every Active Member who is
in Service with that Employer will be treated as leaving Service on the Relevant
Date for the purposes of the Plan (unless that Member has by then become
employed by another Employer).

 

16.3            Separate fund

 

With the consent of the Principal Employer the Trustees may, at any time after
the Relevant Date, set aside a separate fund within the Plan. The separate fund
will apply to:-

 

(a)              all or any of the Members who were in Service with the Employer
immediately before the Relevant Date; and

 

(b)              if the Trustees decide, all or any Members who left Service
before the Relevant Date but who were previously employed by that Employer (or
persons entitled to benefits through such Members).

 

The separate fund will be the value of the aggregate of the Member’s Accounts of
all the Members in respect of whom the separate fund is established as
determined by the Trustees on the advice of the Actuary. The provisions of Rule
8.3 must apply to any separate fund.

 

The separate fund may not be administered in a way that is inconsistent with
Corresponding Acceptance.

 

16.4            Applying the separate fund

 

Having established such a separate fund the Trustees may:-

 

(a)              administer it as a separate fund;

 

10

--------------------------------------------------------------------------------


 

(b)              use it to make bulk transfer payments in respect of the people
referred to in Clause 16.3; or

 

(c)              apply the separate fund in accordance with Clauses 18, 19 and
20 on the basis that the Identified Persons are the people referred to in Clause
16.3.

 

16.5            Transfer of powers

 

If a Participating Employer ceases to participate in the Plan any powers and
discretions vested in that Employer will from the Relevant Date (or the date
determined in accordance with Clause 3.5 if earlier) be transferred to the
Principal Employer.

 

17               TRANSFERS

 

17.1            Bulk transfers out

 

The Trustees may at the request of the Principal Employer transfer the whole or
any part of the assets of the Plan (after deducting any costs, expenses or taxes
recoverable from those assets) to other Retirement Benefits Schemes. The
transfer will be in accordance with Rule 11 (transfers out). The transfer may be
subject to such terms or conditions as the Trustees may decide and must include
a requirement on the receiving Trustees to operate provisions which are similar
to those in Rule 8.3.

 

17.2            Transfers in

 

With the agreement of the Principal Employer, the Trustees may accept a transfer
payment from any other Retirement Benefits Scheme or arrangement on such terms
as the Trustees decide. If such a transfer is received the Trustees will, in the
case of an existing Member, credit the Member’s Account with such amount as they
consider appropriate in respect of the transfer received or otherwise admit any
person to whom the transfer relates as a Member on such terms and grant such
benefits for and in respect of that person as the Trustees determine.

 

18               TERMINATION

 

18.1            Termination Events

 

The liability of all Employers to contribute to the Plan shall be terminated and
the Plan shall be wound-up:-

 

(a)              if the Principal Employer gives one month’s notice to the
Trustees terminating its liability in respect of all of its employees;

 

(b)              on the date the Principal Employer enters into liquidation
(apart from a solvent liquidation for the purpose of reconstruction) or is
dissolved, unless the Principal Employer is replaced in accordance with Clause
3.2;

 

(c)              where the Principal Employer fails to remedy any breach of its
obligations under the Plan after having received reasonable written notice from
the Trustees of that breach;

 

(d)              if it appears to the Trustees that the Plan is insolvent or if
they receive Actuarial advice to that effect and the Trustees thereupon decide
to wind up the Plan; or

 

(e)              on the expiration of the Perpetuity Period.

 

11

--------------------------------------------------------------------------------


 

The Termination Date is the date on which the Plan starts to be wound-up.

 

18.2            Accrued payments

 

The termination of liability under this Clause does not release the Employers
from any liability to pay any amounts due to the Trustees (by way of
contributions or otherwise) for the period up to the Termination Date.

 

18.3            Identified Persons

 

The Trustees shall take all reasonable steps, within a reasonable timescale, to
identify all Members alive at the Termination Date and all persons who are
entitled to benefits in respect of Members who died before the Termination Date
(“the Identified Persons”).

 

18.4            Notification

 

The Trustees shall notify the Identified Persons of the winding-up as soon as
reasonably practicable after the Termination Date.

 

18.5            Postponement

 

If Sub-Clauses (a) to (c) of Clause 18.1 apply, the Trustees may with the
consent of the Principal Employer (unless it is in liquidation or has ceased to
exist, when consent will not be required) defer winding-up the Plan and operate
it as a closed scheme until the end of the Perpetuity Period or if earlier, the
date on which the Trustees resolve to wind up the Plan and for which purposes
they will have the benefit of such trusts, powers and provisions of the Plan as
they consider requisite or desirable in order to facilitate the continued
operation of the Plan as a closed scheme. Benefits shall be calculated on the
basis that all Members who were in Service immediately before the Termination
Date ceased to be in Service on that date. Where the Principal Employer is in
liquidation or has ceased to exist all powers and discretions of the Employers
including the power of amendment in Clause 11 shall be exercisable by the
Trustees so long as those powers are not exercised so as to increase any
liability owed by the Employers.

 

19               APPLYING THE ASSETS OF THE PLAN

 

19.1            Expenses and unpaid benefits

 

On the termination of the Plan, the Trustees must first pay from the assets of
the Plan:-

 

(a)              all expenses and liabilities incurred in the administration and
management of the Plan or to be incurred in connection with its termination
including for the avoidance of doubt, any sums owing to the Trustees by way of
remuneration or reimbursement of expenses;

 

(b)              any taxes for which the Trustees are liable;

 

(c)              any benefit which became due before the Termination Date that
was unpaid at that date,

 

The Trustees must also reserve an amount to meet their obligations under Rule
8.3, assuming all benefits will be subject to National Insurance.

 

12

--------------------------------------------------------------------------------


 

For the purposes of this clause the Trustees may reduce the value of any
Member’s Account in such manner as they consider equitable in order to meet such
expenses and liabilities

 

19.2            Member’s Accounts

 

The remainder of the assets of the Plan shall, subject to Rule 8.3, be used to
provide benefits for and in respect of each Member by applying that part of the
assets of the Plan which is equal in value to his Member’s Account. If the
assets of the Plan exceed the value of all Members’ Accounts, the Trustees shall
apply the whole of the excess assets to increase the value of the Members’
Accounts in such proportions as the Trustees think fit.

 

19.3            Bulk transfers

 

The Trustees may make a bulk transfer payment of some or all of the assets of
the Plan in accordance with Clause 17.1.

 

20               SECURING BENEFITS

 

The Trustees will decide how the benefits referred to in Clause 19 are to be
provided and may:-

 

(a)              make individual transfer payments in accordance with the Rules;

 

(b)              make payment of benefits from the Plan to the beneficiary
entitled;

 

(c)              purchase immediate, deferred or contingent annuities from an
Insurance Company and deal with any such policies already held by the Trustees;
and

 

(d)              until the winding-up is complete, pay benefits from the Plan.

 

Benefits may not be secured in a way which would prejudice the Corresponding
Acceptance of the Plan.

 

Provided that the Trustees shall ensure that any such arrangement includes
provisions which are similar to those of Rule 8.3.

 

21               GOVERNING LAW

 

This Deed is governed by, and shall be construed in accordance with, the laws of
England.

 

22               COUNTERPARTS

 

This Deed may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original but which together shall constitute
one and the same instrument.

 

IN WITNESS of which this deed has been executed and delivered on the date which
appears first on page one.

 

13

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

by FINANCIAL SECURITY ASSURANCE INC

)

acting through

)

 

 

 

 

 

Director

 

 

 

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

under the common seal of ABACUS CORPORATE

)

TRUSTEE LIMITED acting through

)

 

 

 

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

Authorised Signatory

 

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE

THE RULES

 

1                 DEFINITIONS AND INTERPRETATION

 

1.1              Definitions

 

In the Trust Deed and the Rules the following expressions have the following
meanings:

 

“Active Member”

 

An employee of an Employer who has been admitted to membership of the Plan in
accordance with Rule 2 until the earlier of his opting out of membership,
leaving Service, retirement or death.

 

 

 

“Actuary”

 

Has the meaning set out in Clause 13 of the Trust Deed.

 

 

 

“Child”

 

A Member’s legitimate, legitimated or adopted child who is under age 18 or in
full time education and below age 25.

 

 

 

 

 

The Trustees may, if the Principal Employer agrees, include as a Child any
person treated by the Member as a child but not otherwise included in this
definition.

 

 

 

“Corresponding Acceptance”

 

Acceptance of the Plan by HMRC for the purposes of authorising corresponding
relief under section 390 of ITEPA.

 

 

 

“Death Beneficiaries”

 

Any of:

 

(a)           The descendants of the Member’s grandparents;

 

(b)           The spouses of such descendants;

 

(c)           Any Dependant of the Member;

 

any other person nominated by the Member in writing to the Trustees as one of
the Death Beneficiaries,

and for this purpose a “descendant” of a person includes an adopted person, an
illegitimate child, a stepchild and any person who in the opinion of the
Trustees has been treated as a child of the first person.

 

1

--------------------------------------------------------------------------------


 

“Dependant”

 

Any person who, immediately before a Member’s death, was in the Trustees’
opinion completely or partly maintained by him including a case of financial
interdependence between the Member and any person. A Child of a Member of
whatever age shall be a Dependant.

 

 

 

“Employers”

 

The Principal Employer and the Participating Employers. In relation to any
employee or former employee or person claiming through him, “Employer” means the
Employer by which, at the relevant time, he is or was last employed.

 

 

 

“Final Remuneration”

 

The higher of either (a) or (b) below:-

 

(a)   The yearly average of the Member’s Pensionable Salary for any 3 or more
consecutive years (or such shorter period of Service) ending not earlier than 10
years before the Relevant Date (being the date of death, retirement or leaving
service (whichever is earlier)).

 

(b)   The aggregate of basic pay for any one of the 5 years preceding the
Relevant Date plus the yearly average, over 3 or more consecutive years ending
with the Relevant Date, of any fluctuating emoluments.

 

In any case where any 12 month period used for the purposes of the above is not
the 12 months ending on the Relevant Date, Pensionable Salary, basic pay and
fluctuating emoluments for that period can be increased in proportion to any
increase in a published government index of consumer prices appropriate to the
currency in which Pensionable Salary is denominated – such increase to be
calculated from the last day of the 12 month period in question up to the
Relevant Date. The Principal Employer shall notify the Trustees of the Final
Remuneration of the Member.

 

 

 

“HMRC”

 

Her Majesty’s Revenue and Customs in the United Kingdom

 

 

 

“ITEPA”

 

The Income Tax (Earnings and Pensions) Act 2003.

 

 

 

“ICTA”

 

The Income and Corporation Taxes Act 1988.

 

 

 

“Incapacity”

 

Physical or mental deterioration of a Member such that in the opinion of the
Trustees he cannot carry on the employment which has given rise to his
membership of the Plan or such that the

 

2

--------------------------------------------------------------------------------


 

 

 

Member’s earning capacity is seriously impaired.

 

 

 

“Insurance Company”

 

An insurance company which is authorised to carry on long-term insurance
business in the jurisdiction in which it operates.

 

 

 

“Member”

 

An Active Member and any person who was formerly an Active Member for as long as
benefits are or may become payable to or in respect of him from the Plan.

 

 

 

“Member’s Account”

 

The account established under the Plan by the Trustees for a Member in
accordance with Rule 4.

 

 

 

“Normal Retirement Date”

 

The date on which the Member reaches age 60 or such other date as the Employer
and Member agree which shall not be lower than age 60 unless specifically agreed
with HMRC.

 

 

 

“Participating Employer”

 

Any corporation or firm (except the Principal Employer) participating in the
Plan.

 

 

 

“Pensionable Salary”

 

All earnings of a Member received from an Employer. Pensionable Salary shall not
include any amounts which arise from the acquisition or disposal of shares or
any interest in shares or from a right to acquire shares or anything in respect
of which tax is chargeable under section 722 and Schedule 6 of ITEPA (payments
in connection with termination of employment).

 

 

 

“Perpetuity Period”

 

The period of 80 years commencing with the date of the Trust Deed (which shall
be the perpetuity period for the purposes of the Trust Deed and Rules).

 

 

 

“Relevant Benefits”

 

Any pension, lump sum, gratuity or other like benefit given or to be given on
retirement or on death, or by virtue of a pension sharing order or provision, or
in anticipation of retirement, or, in connection with past service, after
retirement or death, or to be given on or in anticipation of or in connection
with any change in the nature of the service of the employee in question, except
that it does not include any benefit which is to be afforded solely by reason of
the disablement by accident of a person occurring during his service or of his
death by accident so occurring and for no other reason.

 

 

 

“Retirement Benefits Scheme”

 

Means a scheme, plan or arrangement for the provision of benefits consisting of
or including Relevant Benefits.

 

3

--------------------------------------------------------------------------------


 

“Revenue Limits”

 

The limits referred to in Rule 15 which shall apply if Corresponding Acceptance
has been granted or such higher amounts as will not prejudice Corresponding
Acceptance or migrant member relief under the Finance Act 2004.

 

 

 

“Rules”

 

These Rules as altered from time to time.

 

 

 

“Service”

 

Employment with an Employer or any other employer within the same group as the
Principal Employer. If a Member transfers from one Employer (or other employer
within the same Group) to another his Service is regarded as continuous. If a
transfer payment is received from another retirement benefits scheme in respect
of a Member, the Trustees may treat service under the transferring scheme as
part of the Member’s Service.

 

 

 

“Spouse”

 

A Member’s lawful widow or widower who, at the date of his death, in the
Trustees’ opinion is either living with him or financially dependent upon him to
a substantial extent.

 

In any case where a Member has more than one spouse, the Trustees shall decide
who is the “Spouse” for the purposes of the Plan.

 

 

 

“Tax Liability”

 

The amount of all taxes and/or social security contributions including primary
national insurance contributions or any other contribution which are the
liability of a beneficiary and which any Employer (or any member of the same
group of companies as the Principal Employer) is required to, or may, account or
pay for and on behalf of that beneficiary (wherever the tax or liability
arises). For the avoidance of doubt, any charges payable under Schedule 34 of
the Finance Act 2004 shall be Tax Liabilities.

 

 

 

“Termination Date”

 

Has the meaning set out in Clause 18.1 of the Trust Deed.

 

 

 

“Trustees”

 

The trustees for the time being of the Plan.

 

 

Interpretation

 

1.2              References to an Act include Regulations made under that Act; a
reference to legislation includes any modification or re-enactment for the time
being in force.

 

1.3              The headings do not affect the meaning of the Trust Deed or the
Rules.

 

4

--------------------------------------------------------------------------------


 

1.4              Where the context requires words which refer to one gender
refer also to the other gender (except in the case of widow or widower) and
words which refer to the singular refer also to the plural and vice versa.

 

1.5              Any reference to benefits which are payable for a Member shall
include any benefits payable to survivors in respect of that Member.

 

2                 MEMBERSHIP

 

2.1              Eligibility

 

An employee of an Employer is eligible to become an Active Member if he is
invited by his Employer to join the Plan. Such an employee will become an Active
Member by completing any application forms (agreeing to be bound by the Trust
Deed and Rules) and providing such information as the Trustees may require.

 

Every person becoming an Active Member shall at that time and at all times
thereafter during membership provide such information, documents and evidence as
the Trustees may require.

 

2.2              Opting-out and Rejoining

 

An Active Member can opt out of Active Membership by giving the Trustees one
month’s written notice at any time. A Member who has opted out shall be treated
for the purposes of the Plan as having left Service and may only rejoin the Plan
as an Active Member if both the Principal Employer and the Trustees agree.

 

2.3              Membership of other Arrangements

 

A Member shall not, whilst an Active Member of the Plan, participate as an
active member of any exempt approved retirement benefits scheme (approved under
Chapter 1 of Part XIV of ICTA) or contribute to any UK personal pension plan
(approved under Chapter IV of Part XIV of ICTA).

 

The restrictions in this Rule 2.3 do not prevent an Active Member from
participating:-

 

(a)              as a member of an approved scheme that only provides death
benefits in respect of the Member; or

 

(b)              in an appropriate personal pension plan but only for the
purpose of contracting out of the State Second Pension.

 

3                 CONTRIBUTIONS

 

3.1              Member’s Contributions

 

Members will pay contributions to the Plan at the rate (if any) specified from
time to time by their Employer. A Member may also, with the consent of the
Trustees, pay additional voluntary contributions to the Plan.

 

Voluntary contributions shall not exceed 15% of Pensionable Salary (which shall
be limited to the permitted maximum as defined in Section 590C ICTA) in any UK
tax year or such higher amount as will not prejudice Corresponding Acceptance or
migrant member relief under the Finance Act 2004 (as the case may be) or (if
lower) the amount determined by the Trustees after having consulted with the
Actuary.

 

5

--------------------------------------------------------------------------------


 

3.2              Employer’s Contributions

 

Each Employer may contribute to the Plan in respect of each of its employees who
is an Active Member at the rates notified to the Member on such basis as may be
agreed with the Member.

 

The rate of Employer contributions may differ for each Member and will be
notified to the Trustees by the Employer. An Employer’s contributions for a
Member will be reduced if necessary so as not to exceed Revenue Limits.

 

All contributions paid by an Employer (including additional contributions under
Rule 3.4) shall be on the basis that the Trustees are required to operate
National Insurance provisions of Rule 8.3 and the Trustees shall accept such
contributions on this basis.

 

3.3              Method of payment

 

The Employers’ contributions must be paid by the Employers to the Trustees as
agreed with the Trustees and at intervals arranged between the Trustees and the
Employers.

 

3.4              Additional contributions

 

An Employer may, if the Principal Employer agrees, at any time pay to the Plan
contributions additional to those notified to the Member. An additional
contribution cannot be paid if it would result in a Member’s benefits exceeding
Revenue Limits. The Employer may designate a particular purpose for which such
additional contributions are to be applied and may apply restrictions to the use
thereof.

 

3.5              Termination

 

An Employer may at any time on giving the Trustees notice in writing, terminate
its liability to pay contributions to the Plan for all or any of its employees
who are Active Members. Any notice of termination is without prejudice to any
obligation of the Employer to pay contributions to (or the expenses of) the Plan
in respect of any period before the effective date of the notice. The provisions
of Clause 16 of the Trust Deed (Employers ceasing to participate) shall apply if
the notice relates to all employees of that Employer who are Active Members.

 

Where such a notice relates to only some of the Members employed by that
Employer, those people will cease to be Active Members on the date the notice
takes effect, and will be treated as though Rule 6 (Leaving Service Benefits)
then applied to them.

 

4                 MEMBERS’ ACCOUNTS

 

4.1              Establishment of a Member’s Account

 

The Trustees will establish an account for each Member on joining the Plan and
will keep appropriate records of the Member’s Account from time to time. The
Trustees shall at least annually provide details to each Member of the value of
the Member’s Account and of the investments which have been credited to that
Member’s Account.

 

6

--------------------------------------------------------------------------------


 

4.2              Credit of Funds

 

The Trustees will credit each Member’s Account with the amount of the
contributions made by the Employer in respect of the Member or made by the
Member from time to time and with any investment acquired by the Trustees with
these contributions and shall also credit to such account any transfer payment
received in respect of the Member.

 

If a Member has died, the Trustees will credit the Member’s Account with any
sums received by the Trustees under any policies of insurance effected by the
Trustees on the Member’s life.

 

The Trustees will credit each Member’s Account with such further amounts as they
consider appropriate to reflect the income and capital gains accruing to those
assets of the Plan which have been credited to the Member’s Account. A credit to
a Member’s Account may be negative.

 

In calculating the amounts to be credited to a Member’s Account, the Trustees
may make such deductions as they consider appropriate in respect of the actual
or potential tax liabilities or investment or administration expenses of the
Trustees or of the Plan to the extent so authorised by the Trust Deed and the
Rules.

 

If a Member dies, the Trustees will credit the Member’s Account with any sums
received by the Trustees under any policies of insurance effected by the
Trustees on the Member’s life.

 

4.3              The Trustees shall debit from each Member’s Account any amount
required to be debited under Rule 8.3. The amount so debited shall be applied in
accordance with Rule 8.3.

 

4.4              Application of Member’s Account

 

A Member’s Account will be used to provide Relevant Benefits in the manner and
at the times described in these Rules, provided that a Member’s benefits cannot
come into payment in the same UK tax year as the Member leaves Service unless
the Principal Employer consents. The Principal Employer shall give its consent
if the Member (or the beneficiary) makes arrangements which are acceptable to
the Principal Employer for the payment of any tax due on benefits.

 

5                 RETIREMENT BENEFITS

 

5.1              Retirement at or after Normal Retirement Date

 

If a Member retires from Service with the Employer at Normal Retirement Date (or
such later date as the Member and the Trustees may agree, not exceeding age 75)
the Trustees shall apply the Member’s Account to provide Relevant Benefits (for
which purpose the Trustees shall take into account any wishes of the Member, but
shall not be bound thereby) in one or more of the following forms:-

 

(a)              a pension payable to the Member from the date of retirement (or
such later date as the Member may specify, not exceeding 75); and/or

 

(b)              a contingent pension (or pensions) payable on the Member’s
death to any one or more of his Spouse and Dependants.

 

7

--------------------------------------------------------------------------------


 

The Trustees may at their discretion, and if alive subject to the consent of the
Member, determine that all or any pensions payable from the Plan shall instead
be commuted for a lump sum (or lump sums) which are payable at such times and on
such terms as the Trustees may determine.

 

If the Member has not before or within six months of his Normal Retirement Date
made known to the Trustees any wishes as contemplated by this Rule, the Trustees
may arrange for the Relevant Benefits of the Member to be paid or secured in
such manner, consistent with the provisions of the Trust Deed and Rules as they
consider to be in his best interests.

 

The Trustees will inform a Member in writing of the Relevant Benefits to be
provided for and in respect of him.

 

5.2              Early Retirement Benefits

 

If a Member retires from Service before Normal Retirement Date and is either:-

 

(a)              over age 50; or

 

(b)              in the opinion of the Trustees, retiring because of Incapacity

 

the Trustees may, if the Member so requests, treat the Member as having retired
on his Normal Retirement Date and apply his Member’s Account to provide Relevant
Benefits for or in respect of the Member in accordance with Rule 5.1.

 

6                 LEAVING SERVICE BENEFITS

 

If a Member leaves Service and does not receive early retirement benefits under
Rule 5.2, the Trustees shall apply the Member’s Account at the Member’s Normal
Retirement Date to provide Relevant Benefits for or in respect of the Member (as
though Rule 5.1 then applied). The Trustees may, with the consent of the Member
apply the Member’s Account to provide such Relevant Benefits at an earlier date
provided that the Member is either:-

 

(a)              over age 50; or

 

(b)              in the opinion of  the Trustees suffering from Incapacity.

 

The Member may direct the Trustees to postpone paying Relevant Benefits from the
Plan until after Normal Retirement Date but benefits must come into payment
before the Member’s 75th birthday.

 

A Member who has left Service and does not receive immediate benefits may, at
any time before benefits become payable, request the Trustees to apply his
Member’s Account in accordance with Rule 11.

 

For the avoidance of doubt, benefits shall not be paid to a Member who leaves
Service unless he is, at that date, either over age 50, or in the opinion of the
Trustees suffering from Incapacity.

 

7                 PROVISIONS WITH REGARD TO PENSION

 

7.1              Any pension under the Plan may be paid by the Trustees or
secured (at any time) by the purchase of an annuity policy from an Insurance
Company which will be purchased:-

 

(a)              in the name of the Member (or other beneficiary); or

 

8

--------------------------------------------------------------------------------


 

(b)              in the name of the Trustees; or

 

(c)              in the name of the Trustees and then assigned to the Member (or
other beneficiary).

 

7.2              Any pension under the Plan may be payable on such terms,
including as to duration, as the Trustees think fit and may be of a fixed yearly
amount or subject to increases linked to the retail prices index or any other
index which the Trustees consider appropriate.

 

7.3              Any pension payable to the Member or Spouse shall be payable
for such period and on such terms as the Trustees think fit (taking into account
in their discretion any wishes made known to them by him).

 

7.4              Any pension payable to a Child of the Member will be payable
until the age of 18 but the Trustees may at their discretion pay the pension (a)
to a Child after age 18 while he remains in full-time education or training
approved by the Trustees or (b) for the lifetime of a Child who was wholly
incapacitated at birth or became wholly incapacitated before age 18.

 

8                 GENERAL PROVISIONS CONCERNING BENEFITS

 

8.1              The Trustees may deduct from any payment under the Plan any tax
for which they may be liable in respect of it.

 

8.2              Where a beneficiary will or may suffer a Tax Liability in
respect of the provision of benefits under, or contributions made to, the Plan
the Trustees shall ensure that either:-

 

(a)              the beneficiary has made acceptable arrangements with the
Employer to make provision for payment in respect of his Tax Liability; or

 

(b)              the beneficiary authorises the Trustees to take such action on
behalf of the beneficiary as is necessary to discharge the Tax Liability. If the
Trustees make any appropriate withholdings they shall be authorised to remit the
beneficiary’s Tax Liability to the Employer within 5 working days following the
date on which the Tax Liability arises. Alternatively, and by arrangement with
the Employer, the Trustees may account for the said Tax Liability directly to
the appropriate authority.

 

8.3              The Trustees shall, unless and to the extent that the Employer
otherwise instructs the Trustees in writing,  debit from a Member’s Account in
accordance with Rule 3 an amount equal to any Excess Secondary National
Insurance Contributions payable (whether  by the Trustees or otherwise) on the
provision of benefits so that as a result of making such debit the benefit then
actually provided, together with all Excess Secondary National Insurance
Contributions thereon is equal to the value of the Member’s Account (taking
account of any assets then remaining in the Member’s Account). The amount
debited from the Member’s Account shall be paid by the Trustees to the
appropriate authority on behalf of the person who is liable for such
contributions. The Trustees shall inform the Employer of any payment it makes to
the appropriate authority.

 

For the purpose of this Rule “Excess Secondary National Insurance Contributions”
shall mean the amount by which any secondary National Insurance Contributions
payable on the provision of benefits exceeds the amount which is equal to the
aggregate of each Employer contribution made to the applicable Member’s Account
multiplied by the effective rate of secondary National Insurance applicable at
the time the contribution is made.

 

9

--------------------------------------------------------------------------------


 

8.4              If a person attempts to assign or charge any benefit to which
he would otherwise be entitled under the Trust Deed and Rules other than with
the consent in writing of the Trustees or if any event occurs (including, if
this would be the case, on bankruptcy) by which his benefit would become payable
in whole or in part to some other person, his entitlement to the benefit shall
cease and the Trustees shall instead pay an equivalent benefit either to the
person concerned or to his Spouse or Dependants or will divide it between any of
them or apply it for their benefit in such manner and in such shares as the
Trustees see fit. The Trustees may however transfer or assign part of a Member’s
Account to, or for the benefit of, the Member’s Spouse or ex Spouse in
connection with any divorce or separation proceedings relating to that Member.

 

8.5              If the Trustees consider that a beneficiary is suffering from
any incapacity (by reason of illness, mental disorder, minority or otherwise)
rendering him unable to manage his affairs or give a proper receipt then the
Trustees may in their absolute discretion apply any amounts due to him for his
benefit or may pay them to some other person or persons to do so and the receipt
of the person to whom they pay the benefit will be a complete discharge and the
Trustees shall not be liable to see to the application of the sum or sums paid.

 

8.6              For the purposes of Rules 8.4 and 8.5 above the Trustees shall
have power to declare such trusts for the benefit of any such persons as they
may think fit with power to appoint separate trustees of such trusts and to
include provisions considered appropriate by them for the maintenance and
advancement of any minor beneficiaries but without infringing the Perpetuity
Period.

 

8.7              Each Member will provide such evidence of health (including
submission to examination by such medical practitioner as the Employer may
nominate) age and family circumstances as the Trustees may require.

 

8.8              Nothing in the Trust Deed or Rules shall in any way restrict
the right of an Employer to determine the employment of the Member.

 

8.9              A pension or allowance will be paid by instalments, as the
Trustees decide, in advance or in arrears, at monthly or other regular intervals
and with or without addition or deduction for periods of less than a month (or
other interval).

 

8.10            The Trustees may make a payment to the person entitled to it by
sending him or her a cheque, by direct credit to his or her bank account or by
any other method which the Trustees consider appropriate. The use of any such
method is at the risk of the person entitled to the payment.

 

8.11            If a person dies when payment of a benefit was due to him or her
and no grant of representation to that person’s estate has been shown to the
Trustees, payment may be made to the widow, widower or any other Dependant of
that person.

 

8.12            Any instalments of a pension and any lump sum benefit will be
forfeited if not claimed within 6 years of the date on which payment first
became due. The Trustees may, in their discretion, decide that all or part of
any instalment or lump sum will be paid to the Member or any of the Member’s
Dependants. A pension so payable shall be at a rate not exceeding the rate of
the forfeited pension.

 

9                 DEATH BENEFITS

 

If and so far as a Member’s Account is not exhausted in providing Relevant
Benefits before the death of the Member, the Trustees shall, on the Member’s
death, use the remainder of

 

10

--------------------------------------------------------------------------------


 

the Member’s Account in providing Relevant Benefits (having regard to any wishes
made known by the Member in writing to the Trustees) in one or both of the
following forms:-

 

(a)              a lump sum death benefit to be applied in accordance with Rule
10; or

 

(b)              a pension or pensions payable to any one or more of the
Member’s Spouse and Dependants, on whatever terms the Trustees decide;

 

and the Trustees will inform any person or persons to whom such benefits become
payable of such benefits and the terms of payment.

 

If the benefit (or part of a benefit) is to be provided in respect of the Member
using the proceeds of any contract or policy of insurance effected by the
Trustees, the Trustees may delay payment of that benefit (or part) until the
Trustees receive the proceeds of the contract or policy.

 

10               LUMP SUM BENEFITS

 

A lump sum benefit under the Plan may be paid out by the Trustees or may be
secured by the purchase of an insurance policy from an Insurance Company.

 

The Trustees may pay or apply any lump sum death benefit payable under the Plan
to or for the benefit of all or any one or more of the Death Beneficiaries and
if more than one in such proportions and in such manner generally as they think
fit (subject to the Perpetuity Period) and without prejudice to the generality
of the foregoing the Trustees may:-

 

(a)              direct that all or part of the lump sum will be held by
themselves or other trustees on such trusts (including discretionary trusts) and
with such powers and provisions (including powers of selection and variation) as
the Trustees think fit; or

 

(b)              pay all or part of the lump sum to the trustees of any other
existing trust the trustees of which are resident in any part of the world to be
held by such trustees as an accretion to the trust property subject to that
trust and as one fund therewith for all purposes.

 

10.2            If and so far as any lump sum death benefit is not paid or
applied under Rule 10.1 above within 2 years after the death of the Member, the
Trustees shall pay any lump sum death benefit to the Member’s estate.

 

11               TRANSFERS OUT OF THE PLAN

 

11.1            A Member may request the Trustees to transfer the value of his
Member’s Account to acquire rights under another retirement benefits scheme that
provides Relevant Benefits of which the Member is a member and the trustees or
managers of which are able and willing to accept such a transfer payment. If and
so far as the Member’s Account is used as described in this Rule the Trustees
will be discharged from any obligation to provide benefits for or in respect of
the Member under the Plan.

 

11.2            Unless the Principal Employer consents a transfer payment cannot
be paid whilst a Member is in Service or in the same UK tax year as the Member
leaves Service.

 

11.3            A transfer payment must relate to all or an identified portion
of the benefits otherwise payable to the Member and will be determined by
reference to the Member’s Account. The Trustees are not obliged to enquire into
the application of the cash or other assets transferred.

 

11

--------------------------------------------------------------------------------


 

12               TEMPORARY ABSENCE

 

If a Member is temporarily absent from work:

 

(a)              for any period if the period of absence is due to illness,
maternity, paternity or incapacity; or

 

(b)              to enable the Member to be seconded to another Employer;

 

the Member will be regarded as a continuing Member for such period of absence
unless the Employer has given notice in writing to the Trustees of its decision
to suspend its contributions or make no further contributions to the Plan in
respect of the Employee under Clause 16 of the Definitive Trust Deed.

 

13               CALCULATION OF BENEFITS

 

13.1            Determination of Value

 

Unless expressly left to be decided by the Trustees or the Actuary, it is for
the Employer, after consulting the Trustees and the Actuary, to decide:

 

(a)              the value of any pension or other benefit;

 

(b)              the amount by which a pension or other benefit is to be
increased or reduced as required by the Rules; and

 

(c)              whether a pension or other benefit is equal in value to any
other pension or other benefit.

 

In making such decisions, the Trustees, the Employer and the Actuary may make
such assumptions and take account of such matters as they think appropriate.

 

13.2            Tax

 

If the Trustees are liable for any tax in respect of any benefit, they may apply
part of the benefit in paying the tax (including any interest) or may postpone
payment of the benefit until the tax has been paid or provided to their
satisfaction.

 

14               PROVISION OF INFORMATION

 

14.1            Proof of Entitlement

 

Before making any payment to a person the Trustees may require proof of
entitlement to the payment, and any other information which may be relevant for
the purposes of the Plan (including particulars of marriages, deaths and
births), and the Trustees may withhold payment pending proof or information
satisfactory to the Trustees.

 

14.2            Insurance Company Requirements

 

14.2.1         Any benefits secured under a policy shall be subject to any
restrictions that the Insurance Company imposes.

 

14.2.2         Any person entitled to or claiming any benefit under the Rules
must produce any evidence or information that the Trustees or the Insurance
Company through whom the benefits are secured may require before any benefit is
paid. Where evidence is required, it may be required in a written or oral form
and may, in particular, involve proof of age and a

 

12

--------------------------------------------------------------------------------


 

requirement that the Member will submit to a medical examination. If any such
information is mis-stated or if the information is not provided or is
unsatisfactory, benefits may be adjusted as the Trustees or such Insurance
Company consider appropriate having regard to such mis-statement.

 

14.2.3         Where a policy has been effected to provide benefits in respect
of the Member, the Trustees will comply with any requirements of the Insurance
Company in giving notice and exercising any options referred to in the Rules.

 

14.3            Address for Communication

 

Each Member must furnish the Employer with his or her private postal address and
notify them at once of any change. The Trustees will be deemed to have
communicated with the Member if they have sent a letter to his or her Employer.
Members shall address all communications in connection with the Plan in writing
to the Trustees care of the Employer or as otherwise agreed with the Trustees.

 

14.4            Overpayment of benefits

 

If any amount paid to a person exceeds his entitlement, the Trustees may deduct
the amount overpaid from any future payments due to that person or to any other
person who derives entitlement to benefit through that person. Alternatively,
the Trustees may at any time recover the amount overpaid from the person to whom
it was paid.

 

15               REVENUE LIMITS

 

15.1            Restriction of Benefits

 

The provisions of this Rule 15 shall apply notwithstanding anything to the
contrary in the provisions of the Trust Deed and Rules.

 

The Trustees shall reduce the benefits payable from the Plan to or in respect of
a Member to ensure that such benefits do not exceed the appropriate limits as
set out in this Rule 15 or such other limits as apply to UK exempt approved
retirement benefits schemes from time to time.

 

For the purpose of this Rule “Retained Benefits” means pension and the pension
equivalent of any lump sum benefits (or any lump sum and the cash equivalent of
any pension benefits in the case of death whilst in Service) payable to or in
respect of the Member from any retirement benefits scheme (except for any
statutory scheme) to which any Employer contributes or has contributed.

 

15.2            Maximum Benefit on Retirement

 

Where a Member retires from Service at or after:-

 

(a)              Normal Retirement Date (see Rule 5.1); or

 

(b)              Age 50; (see Rule 5.2),

 

the emerging pension (or the pension equivalent of any lump sum) will not exceed
the higher of:-

 

(i)               3.5% of Final Remuneration for each year of Service (up to a
maximum of 70% of Final Remuneration) including the value of Retained Benefits;
and

 

13

--------------------------------------------------------------------------------


 

(ii)              1/60th of Final Remuneration for each year of Service (subject
to a maximum of 40 years’ Service).

 

15.3            Maximum Benefit on Leaving Service

 

Where a Member leaves Service entitled to a deferred benefit in accordance with
Rule 6, the deferred pension payable from Normal Retirement Date (or the pension
equivalent of any lump sum) will not exceed an amount calculated as in Rule 15.2
based on Service to, and Final Remuneration at, the date of leaving Service and
the resulting benefit can be increased in line with the rate specified in Rule
15.5 between the date of leaving Service and the date the benefit comes into
payment.

 

15.4            The Pension Equivalent of a Lump Sum

 

For the purpose of this Rule 15 it is for the Actuary to calculate the value of
the pension equivalent of a lump sum payment and in making his calculation the
Actuary shall:-

 

(a)              use a recognised international actuarial method;

 

(b)              adopt whatever assumptions he considers reasonable;

 

(c)              assume that the pension would otherwise carry a 2/3rds
survivor’s pension;

 

(d)              assume that the pension would be guaranteed for 5 years; and

 

(e)              assume that pensions increase in payment at the rate set out in
Rule 15.5 (a).

 

15.5            Increases to Benefits

 

Where a pension is in the course of payment or is a deferred pension it can be
increased up to either:

 

(a)              The percentage increase in a published government index of
consumer prices or national average earnings appropriate to the currency in
which the said pension is denominated from the date the pension commenced or the
date of leaving Service (as applicable); or

 

(b)              A fixed rate not exceeding 3% per annum compound.

 

15.6            Reduction in Benefits

 

Where any reduction is required to be made to the value of a Member’s Account in
order to comply with the limits of this Rule 15, the value of such reduction
shall, with the consent of the Principal Employer, either be:

 

(a)              held by the Trustees for the general purposes of the Plan; or

 

(b)              used to augment the Member’s Accounts of one or more of the
remaining Members of the Plan if any; or

 

(c)              used to meet some or all of the expenses of the Plan.

 

14

--------------------------------------------------------------------------------